440 So. 2d 616 (1983)
Frank L. MIKES, Appellant,
v.
Lottie H. MIKES, Appellee.
No. 83-404.
District Court of Appeal of Florida, Fourth District.
November 9, 1983.
Rehearing Denied December 9, 1983.
*617 John D. Kruse of Kruse & Livoti, Fort Lauderdale, for appellant.
Phillip M. Berman, Pompano Beach, for appellee.
PER CURIAM.
This is an appeal by the husband from a final judgment in a dissolution of marriage action. The husband chooses not to furnish this Court with a trial transcript although its lack was clearly brought to his attention by the wife's motion which resulted in the husband's initial brief being stricken.
The appellate issue presented by the husband is, "Whether the lower court erred in awarding the wife substantially more than one-half of the marital assets of the parties by transferring the marital domicile to the wife." Without access to the transcript, we are of the opinion that we cannot determine the question. Moreover, the husband's brief is insufficient because of a lack of facts and because some of the facts asserted are not supported by record reference.
We affirm upon authority of Kauffmann v. Baker, 392 So. 2d 13 (Fla. 4th DCA 1980).
AFFIRMED.
DOWNEY, BERANEK and WALDEN, JJ., concur.